DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The title of the invention is not descriptive because it is too generic.  A new title is required that is clearly indicative of the invention to which the claims are directed. See MPEP § 606.01.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kawanishi (JP 2003-207384) in view of Kawanishi (US # 8,525,049). With respect to claim 1, the Kawanishi (JP) reference discloses a weighing apparatus (Figs. 1 & 5) comprising:
	a rough-charge weigher (10, 10A) including at least one rough-charge hopper configured to be fed with objects to be weighed, the rough-charge weigher being configured to weigh out the fed
objects to be weighed, such that the weighed objects have a predetermined rough-charge weight
less than a target weight, and discharge the weighed objects (¶¶ 0007 & 0022);
	a combination weigher (20) including a plurality of weighing hoppers (25), each of which is
configured to be fed with objects to be weighed, the combination weigher being configured to
use a difference between the weight of the weighed objects that have been weighed out by the
rough-charge weigher and the target weight as a target combination weight, weigh the fed
objects to be weighed by the plurality of weighing hoppers, select a combination of weighing
hoppers, from which to discharge the weighed objects, from among the plurality of weighing
hoppers based on weights of the weighed objects that have been weighed by the plurality of
weighing hoppers and the target combination weight, and discharge the weighed objects from the
selected combination of weighing hoppers (¶ 0020); and
	a collecting chute (29) configured to collect the weighed objects discharged from the rough-

discharge the collected weighed objects (¶ 0020), wherein
	the plurality of weighing hoppers (25) are, when seen in a plan view, arranged in a manner to
form a line that constitutes a part of a virtual circle (Fig. 3a).
	However, the Kawanishi (JP) reference does not show the specific layout of hoppers claimed where the plurality of weighing hoppers include a one-end weighing hopper disposed at one end of the line, an other-end weighing hopper disposed at the other end of the line, and a plurality of middle weighing hoppers arranged on the line between the one-end weighing hopper and the other-end weighing hopper, and the rough-charge weigher is, when seen from the one-end weighing hopper and the other-
end weighing hopper, disposed at an opposite side to the middle weighing hoppers, and at least a
part of the rough-charge weigher is disposed inside the virtual circle or on the virtual circle. However, the specific layout of the hoppers was an engineering design choice as shown by the Kawanishi (‘049) reference which shows alternative layouts for the hoppers (Figs. 6-8 & 10), so it would have been an obvious to experiment with different arrangements of hoppers to arrive at the claimed layout through trial and error in an attempt to optimize the physical geometry of the weigher and the chutes to optimize throughput while occupying the smallest possible floorspace.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDY W GIBSON whose telephone number is (571)272-2103. The examiner can normally be reached Tue-Friday 10AM-6PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571)272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RANDY W. GIBSON
Primary Examiner
Art Unit 2856



/RANDY W GIBSON/Primary Examiner, Art Unit 2856